Exhibit 10-l-2

 

THIRD AMENDMENT TO SECOND AMENDED AND

RESTATED PURCHASE AND SALE AGREEMENT

 

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (this
“Amendment”), dated as of November 6, 2006, between ARVINMERITOR RECEIVABLES
CORPORATION, a Delaware corporation (the “Buyer”) and ARVINMERITOR OE, LLC, a
Delaware limited liability company, EUCLID INDUSTRIES, LLC, a Delaware limited
liability company, MERITOR HEAVY VEHICLE BRAKING SYSTEMS (USA), INC., a Delaware
corporation, MERITOR HEAVY VEHICLE SYSTEMS, LLC, a Delaware limited liability
company, ARVINMERITOR EMISSIONS TECHNOLOGIES SPARTANBURG, INC. (f/k/a Zeuna
Staerker USA, Inc.), a South Carolina corporation, MERITOR TRANSMISSION
CORPORATION, a Delaware corporation, and ARVINMERITOR ASSEMBLY LLC, a Delaware
limited liability company (each of the foregoing other than the Buyer, an
“Originator” and collectively, the “Originators”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Second Amended and
Restated Purchase and Sale Agreement dated as of September 19, 2005, between the
Buyer and the Originators, as amended (the “Agreement”), is hereby further
amended as follows:

1.            The definition of “Designated Receivable” in Section 1.1 of the
Agreement is amended to read as follows:

“Designated Receivable” means all indebtedness and other obligations (i) arising
from the sale of goods or the provision of services by an Originator to General
Motors Corporation or any of its subsidiaries arising on or after May 8, 2006,
(ii) arising from the sale of goods or the rendition of services by ArvinMeritor
OE, LLC at or from the facility located at 181 Bennett Drive, Pulaski,
Tennessee, in respect of which an invoice is issued for the first time after
September 29, 2006, or (iii) arising from the sale of goods or the provision of
services by an Originator to Ford Motor Company or any of its subsidiaries
arising on or after November 6, 2006.

2.            THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. (WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW)).

3.            This Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

<Signature pages follow>

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized officers as of the date first above written.

 

ARVINMERITOR RECEIVABLES CORPORATION,

 

as Buyer

 

 

 

By: /s/ Mary A. Lehmann

Name: Mary A. Lehmann

 

Title:

Vice President and Treasurer

 

 

 

ARVINMERITOR OE, LLC, as an Originator

 

 

 

By: /s/ Mary A. Lehmann

Name: Mary A. Lehmann

 

Title:

Vice President and Treasurer

 

 

 

ARVINMERITOR ASSEMBLY LLC, as an Originator

 

 

 

By: /s/ Mary A. Lehmann

Name: Mary A. Lehmann

 

Title:

Vice President and Treasurer

 

 

 

ARVINMERITOR EMISSIONS TECHNOLOGIES

 

SPARTANBURG, INC., as an Originator

 

 

 

By: /s/ Mary A. Lehmann

Name: Mary A. Lehmann

 

Title:

Vice President and Treasurer

 

 

 

EUCLID INDUSTRIES, LLC, as an Originator

 

 

By: /s/ Mary A. Lehmann

Name: Mary A. Lehmann

 

Title:

Vice President and Treasurer

 

 

 

-2-

 

--------------------------------------------------------------------------------





MERITOR HEAVY VEHICLE BRAKING SYSTEMS

(USA), INC., as an Originator

 

 

By: /s/ Mary A. Lehmann

Name: Mary A. Lehmann

 

Title:

Vice President and Treasurer

 

 

 

MERITOR HEAVY VEHICLE SYSTEMS, LLC,

as an Originator

 

 

By: /s/ Mary A. Lehmann

Name: Mary A. Lehmann

 

Title:

Vice President and Treasurer

 

 

 

MERITOR TRANSMISSION CORPORATION, as an

Originator

 

 

By: /s/ Mary A. Lehmann

Name: Mary A. Lehmann

 

Title:

Vice President and Treasurer

 

 

 

-3-

 

 